      Case 3:19-cv-00200-JAH-RBB Document 24 Filed 04/15/20 PageID.119 Page 1 of 1
                                                                                                        Page 1 of 1

                          MINUTES OF THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF CALIFORNIA

CASTILLO v. UNITED STATES OF AMERICA                                Case No.: 19cv0200-JAH(RBB)
                                                                  Time Spent:

HON. RUBEN B. BROOKS                  CT. DEPUTY VICKY LEE                   Rptr.

                                                   Attorneys
                       Plaintiffs                                              Defendants




 PROCEEDINGS:                ☐ In Chambers                     ☐ In Court                     ☐ Telephonic


The settlement conference set for April 28, 2020, at 1:30 p.m. will be held telephonically.

The Court will begin the settlement conference on its teleconference line. The parties shall use the call-in
information to be provided by the Court. During the course of the conference, the Court will initiate separate
confidential calls with each party. Each party must provide the Court with a single telephone number to use to
initiate these calls, with both counsel and client representatives with full settlement authority already
conferenced in and ready to engage in settlement discussions. Counsel for each party must send an email to
efile_brooks@casd.uscourts.com by no later than three court days prior to the conference with the telephone
number for the Court to use and any other necessary call-in information (e.g., conference line passcodes).

Settlement conference briefs shall be submitted to the above email address on or before April 23, 2020.




DATE: April 15, 2020                           IT IS SO ORDERED:
                                                                            Ruben B. Brooks,
                                                                            U.S. Magistrate Judge
cc: Judge Houston
  All Parties of Record
